Title: To George Washington from Major General Artemas Ward, 3 May 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 3 May 1776.

Yesterday afternoon a Vessel arrived at Newbury from Bilboa in twenty nine days, the Captain of which informs, that on the fourtee[n]th of April in longitude 45, from London he spoke a Vessel from Plymouth in England, who informed him that three days before he parted with a fleet of sixty sail of Transports bound for Boston under the Command of Admiral Howe, having on board twelve thousand Hessian Troops; that twenty seven Commissioners were on board this fleet, that they were directed if possible to adjust matters with the Colonies; if

not, to penetrate at the risque of every thing, into the Country: if this could not be effected, then to burn and destroy all in their power; that Genl Burgoyne was near sailing with four thousand Hanoverians for Quebec; a number of Regiments are gone to the Southern Colonies; that the King of Prussia was made quiet by having all his demands complyed with: that France and Spain had objected against any Russians coming to America.
Commodore Manley declines going on another Cruise until he has a larger Ship, and he says he cannot recommend his first Lieut. for the Command of the Vessel he last sailed in.
Frequent applications are made to me to appoint Commanders of the Privateers, and for other matters which no Person here is authorised to transact. I am in great haste Your Excellency’s Obedient Humble Servant

Artemas Ward

